Name: Commission Implementing Regulation (EU) 2019/595 of 11 April 2019 amending Regulation (EC) No 1635/2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  Europe;  European construction;  international trade;  cooperation policy;  health;  deterioration of the environment;  trade;  electrical and nuclear industries
 Date Published: nan

 12.4.2019 EN Official Journal of the European Union L 103/22 COMMISSION IMPLEMENTING REGULATION (EU) 2019/595 of 11 April 2019 amending Regulation (EC) No 1635/2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 733/2008 of 15 July 2008 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station (1), and in particular Article 4 thereof, Whereas: (1) On 29 March 2017, the United Kingdom of Great Britain and Northern Ireland (the United Kingdom) submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. The United Kingdom will then become a third country. (2) Commission Regulation (EC) No 1635/2006 (2) requires Member States to ensure that the competent authorities of third countries affected by the Chernobyl accident issue export certificates which attest that the products that they accompany comply with the maximum permitted levels set out in Regulation (EC) No 733/2008. The specific third countries are listed in Annex II to Regulation (EC) No 1635/2006. (3) Implementing Regulation (EU) 2019/370 (3) amended Regulation (EC) No 1635/2006 in order to place the United Kingdom in Annex II to that Regulation. Implementing Regulation (EU) 2019/370 is to apply from the date following that on which the Treaties cease to apply to and in the United Kingdom pursuant to Article 50(3) of the Treaty on European Union, unless a withdrawal agreement has entered into force by that date or the two year period referred to in Article 50(3) of the Treaty on European Union has been extended. (4) At the request of the United Kingdom, the European Council decided on 22 March 2019 to extend the period referred to in Article 50(3) of the Treaty on European Union. Consequently, the conditions for the application of Implementing Regulation (EU) 2019/370, as specified in Article 2 of that Regulation, can no longer be fulfilled. (5) Therefore, Annex II to Regulation (EC) No 1635/2006 should be amended accordingly and the conditions for the application of that amendment should be laid down. (6) This Regulation should enter into force as a matter of urgency. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1635/2006, the following entry is added: United Kingdom of Great Britain and Northern Ireland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from the day following that on which Union law ceases to apply to and in the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 201, 30.7.2008, p. 1. (2) Commission Regulation (EC) No 1635/2006 of 6 November 2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station (OJ L 306, 7.11.2006, p. 3). (3) Commission Implementing Regulation (EU) 2019/370 of 7 March 2019 amending Regulation (EC) No 1635/2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90, by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (OJ L 68, 8.3.2019, p. 1).